In my opinion, that portion of the foregoing decision which is referred to therein as written by a member of this court other than the judge whose name appears signed thereto, correctly states the law, and no part thereof should be deleted. I concur in this part of the opinion. I dissent from the latter portion of the opinion, written by the signer thereof, and from the conclusion reached by the majority, as I am satisfied that the action of the commissioners in finding the population of their city, as stated in their complaint, the allegations of which stand confessed by the demurrer which was sustained by the trial court, did not in law constitute increasing their own salaries during the term for which they had been elected.
In my opinion, the judgment appealed from should be reversed, and I accordingly dissent from the conclusion reached by the majority.
PARKER, J., concurs with BEALS, J. *Page 443